DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/09/2021 was filed after the mailing date of the Non-final rejection on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip R. Poh on 02/10/2022.

The application has been amended as follows: 

Please replace the current set of claims with the following set of claims:

1.	A method for presenting suggestions of media content, the method comprising:
determining, using a hardware processor, probabilities of a media content item being watched at each of a plurality of defined presentation start times and being played back at each of a location of a user device and at least one predicted future location of the user device; and
causing, using the hardware processor, a user interface to be presented at a time that suggests the media content item be played back at one of the plurality of defined presentation start times based on the determined probabilities, wherein the time also corresponds to when the user device is located at the at least one predicted future location.

2.	(Cancelled)

3.	The method of claim 1, further comprising receiving a plurality of user interfaces that includes the user interface, wherein the user interface is associated with the time for presenting the user interface on the user device.

4.	The method of claim 1, further comprising:
detecting a plurality of devices associated with a communication network on which the user device is connected, wherein each of the plurality of devices is associated with device capability information; and
determining one of the plurality of devices to present the user interface at the time based on the device capability information.

5.	The method of claim 1, wherein the probabilities of the media content item being watched at each of the plurality of defined presentation start times are further based on a popularity of the media content item.

6.	The method of claim 1, wherein the probabilities of the media content item being watched at each of the plurality of defined presentation start times is further based on past viewing preferences of the user of the user device, and wherein the method further comprises determining a genre of the media content item, wherein the viewing preferences of the user of the user device include times of day the user of the user device has previously viewed media content of the determined genre.



8.	A system for presenting suggestions of media content, the system comprising;
a hardware processor that is programmed to:
determine probabilities of a media content item being watched at each of a plurality of defined presentation start times and being played back at each of a location of a user device and at least one predicted future location of the user device; and
cause a user interface to be presented at a time that suggests the media content item be played back based on the determined probabilities, wherein the time corresponds to when the user device is located at the at least one predicted future location.

9.	(Cancelled)

10.	The system of claim 8, wherein the hardware processor is further programmed to receive a plurality of user interfaces that includes the user interface, wherein the user interface is associated with the time for presenting the user interface on the user device.

11.	The system of claim 8, wherein the hardware processor is further programmed to:
detect a plurality of devices associated with a communication network on which the user device is connected, wherein each of the plurality of devices is associated with device capability information; and
determine one of the plurality of devices to present the user interface at the time based on the device capability information.

12.	The system of claim 8, wherein the probabilities of the media content item being watched at each of the plurality of defined presentation start times are further based on a popularity of the media content item.

13.	The system of claim 8, wherein the probabilities of the media content item being watched at each of the plurality of defined presentation start times is further based on past viewing preferences of the user of the user device, and wherein the hardware processor is further programmed to determine a genre of the media content item, wherein the viewing preferences of the user of the user device include times of day the user of the user device has previously viewed media content of the determined genre.

14.	The system of claim 8, wherein the hardware processor is further programmed to identify the media content item based on a current activity being performed on the user device.


	determining, using a hardware processor, probabilities of a media content item being watched at each of a plurality of defined presentation start times and being played back at each of a location of a user device and at least one predicted future location of the user device; and
causing, using the hardware processor, a user interface to be presented at a time that suggests the media content item be played back based on the determined probabilities, wherein the time corresponds to when the user device is located at the at least one predicted future location.

16.	(Cancelled)

17.	The non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving a plurality of user interfaces that includes the user interface, wherein the user interface is associated with the time for presenting the user interface on the user device.

18.	The non-transitory computer-readable medium of claim 15, wherein the method further comprises:
detecting a plurality of devices associated with a communication network on which the user device is connected, wherein each of the plurality of devices is associated with device capability information; and
determining one of the plurality of devices to present the user interface at the time based on the device capability information.

19.	The non-transitory computer-readable medium of claim 15, wherein the probabilities of the media content item being watched at each of the plurality of defined presentation start times are further based on a popularity of the media content item.

20.	The non-transitory computer-readable medium of claim 15, wherein the probabilities of the media content item being watched at each of the plurality of defined presentation start times is further based on past viewing preferences of the user of the user device, and wherein the method further comprises determining a genre of the media content item, wherein the viewing preferences of the user of the user device include times of day the user of the user device has previously viewed media content of the determined genre.

21.	The non-transitory computer-readable medium of claim 15, wherein the method further comprises identifying the media content item based on a current activity being performed on the user device.


Allowable Subject Matter

Claims 1, 3-8, 10-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1, claim 8 and claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421